KeewiN, J.
The first question is whether a valid contract of sale was made with defendant. The negotiations were by correspondence. Dinsdale was anxious to sell. The farm was mortgaged and the mortgage held by the Bank of Viroqua. Dinsdale had some other collateral at the bank. He was anxious to get matters fixed up. Dinsdale also wrote one Stoll, who figured some in defendant’s contract of purchase. Stoll wrote inquiring about the purchase of the Dud in question and Dinsdale referred him to the Bank of Viro-qua, as follows:
“The Bank of Viroqua holds a mortgage and I have some other collateral there. I have written them if I can get $500 net cash to me, and clean matters up there, I will deed the farm. You might call and see them if you so desire.”
Dinsdale also referred to other letters of inquiry respecting purchase of the farm. Perhaps the most significant letter on the point of authority from Dinsdale to the Bank of Viroqua to sell is the following:
“Your statement under date of the 17th is at hand. I have a letter from a Viroqua party relative to the Charles Mason *22farm, which I inclose. If you can arrange with this man — I do not know him — or any one, and take over the mortgage on the farm Charles Mason is now on, and send me $500 net, I will deed the old Mason farm as you desire. I think yon will no doubt prefer a home party. I have had some other inquiries, which I will refer to you.” _
This letter was written October 23, 1911. This letter, in connection with other facts and circumstances, shows authority on the part of the Bank of Yiroqua to make the sale of the farm or land in question on the terms stated in the above letter. Weaver v. Snively, 73 Neb. 35, 102 N. W. 77; Winders v. Hill, 141 N. C. 694, 54 S. E. 440; Holt v. Schneider, 57 Neb. 523, 77 N. W. 1086.
But' it is claimed that no authority to Lindemann, who made the contract with defendant, was shown. Lindemann was the president, manager, and principal stockholder of the bank. Although the contract was made in the name of Linde-mann, the business was transacted with the bank through its president, Lindemann. All the circumstances in the case show this. It is unnecessary to detail them. The court is of the opinion that ample authority was conferred upon the Bank of Viroqua to make the sale, and that Lindemann in making the contract of sale to the defendant acted for the bank.
It is contended by the respondent that, even conceding that a valid contract of sale was made with defendant, its terms had not been complied with, and therefore the sale to respondent was valid, and that appellant has no equities against respondent. The court is of opinion that this contention cannot be sustained. It appears from the record that the sale was made so as to net Dinsdale $500, but that only $300 was paid down in December, 1912. The other $200 was to be paid the following spring, the bank offering, in case Dinsdale needed or required the other $200 before the contract of sale expired, to send it. This was obviously a substantial compliance with the offer of Dinsdale to sell for $500 net to him.
*23The only remaining question is whether specific performance should be adjudged in favor of appellant. It is established that the respondent made the purchase and received his deed with full knowledge of appellant’s prior contract of purchase. Eespondent was therefore chargeable with knowledge of appellant’s equities in the property and he took title subject to appellant’s rights. We hold that the respondent bought the land subject to the appellant’s contract of purchase. Roberts v. Decker, 120 Wis. 102, 97 N. W. 519; First Nat. Bank v. Chafee, 98 Wis. 42, 47, 73 N. W. 318; Beebe v. Wis. M. L. Co. 117 Wis. 328, 93 N. W. 1103. The respondent here stands in the shoes of Dinsdale and may be compelled to convey the land to appellant. Pomeroy, Spec. Perf. sec. 465; Forthmann v. Deters, 206 Ill. 159, 69 N. E. 97; Handy v. Rice, 98 Me. 504, 57 Atl. 847; Barney v. Chamberlain, 85 Neb. 785, 124 N. W. 482.
Counsel for respondent, in addition to other contentions, insist that the authority from Dinsdale to the Bank of Viro-qua was merely authority to find a purchaser and not to make a contract of sale. Several authorities are cited by counsel under this head, all of which we have examined, but the court is not convinced that they sustain counsel’s contention.
It' follows from what has been said that the judgment of the court below must be reversed, and judgment ordered for the appellant upon his counterclaim.
By the Court. — The judgment is reversed, and the cause remanded with directions to enter judgment for the appellant requiring the plaintiff to convey to appellant the land in question upon compliance by appellant with the terms of the purchase on his part according to the terms of the contract.
BabNes, J., dissents.